 1
 2                                                                  CLERK, U.S.
                                                                               FILEi~
                                                                                DIS7R~rTCOURT
 3
                                                                          JAN 2 8 20~p
 4
                                                                 C[N-i F i1L [;;S 1"k;~'T
                                                                 Hy                       OF CA~i!t~RNIA
 5                                                                                              L~FP~~TY

6
                                                                                          ~Sr~
 s
                               UNITED STATES DISTRICT COURT
9
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     No. 2:18-cv-04396-SVW (JCx)
12                Plaintiff,                       [PR       CONSENT JUDGMENT
13                                                 OF FORFEITURE
                         v.
14   $358,095.00 IN U.S. CURRENCY,
15
                  Defendant.
16
17   LING WAH SHAM,
18                Claimant.
19
20         Plaintiff United States of America ("the government") and Claimant Ling Wah
21   Sham ("Sham") have made a stipulated request for the entry of this Consent Judgment,
22   resolving this action in its entirety.
23          The Court, having considered the stipulation of the parties, and good cause
24   appearing therefor, HEREBY ORDERS,ADJUDGES AND DECREES:
25          1.     This Court has jurisdiction over the subject matter ofthis action and the
26   parties to this Consent Judgment of Forfeiture.
27         2.      The First Amended Verified Complaint for Forfeiture states a claim for
28   relief pursuant to 21 U.S.C. § 881(a)(6).
 1         3.     Notice of this action has been given and published as required by law. All
 2   potential claimants to the defendant currency other than Sham are deemed to have
 3   admitted the allegations of the Complaint for Forfeiture to be true with respect to the
4    defendant currency. The allegations set out in the Complaint are sufficient to establish a
 5   basis for forfeiture.
6          4.     The sum of $55,000.00 only (without interest) shall be returned to Sham
 7   through his counsel. The government shall have judgment as to the remainder ofthe
8    defendant currency (i.e., $303,095.00), plus any interest earned by the government on
9    the defendant currency since seizure) and no other right, title or interest shall exist
10   therein. The government shall dispose ofthe forfeited funds in accordance with law.
11         5.     The funds to be returned to Sham shall be paid through his counsel by
12   electronic transfer. Sham and his attorney shall provide all information and complete all
13   documents requested by the government to facilitate the transfer including, without
14   limitation, providing Sham's social security or taxpayer identification number,the
15   identity of the bank, and the bank's address, account name, account number, account
16   type and routing number for the account to which the transfer offunds is to be made.
17         6.     There was reasonable cause for the seizure ofthe defendant currency and
18   institution ofthese proceedings. This judgment shall be construed as a certificate of
19   reasonable cause pursuant to 28 U.S.C. § 2465.
20 //
21   //
22
23
24
25
26
27
28
 1         7.    Sham did not substantially prevail in this action, and the parties hereto shall
 2   bear their own attorney fees and costs.
 3    Dated: Januaryl~', 2020                                 __
 4
                                               HON.                 ON
 5                                             Ul~TITED STATES DISTRICT JUDGE
 6
 7
 8   Presented by
 9   NICOLA T. HANNA
     United States Attorney
10   BRANDON D.FOX
     Assistant United States Attorney
11   Chief, Criminal Division
     STEVEN R. WELK
12   Assistant United States Attorney
     Chief, Asset Forfeiture Section
13
14              /s/
     BRENT A. W~-IITTLESEY
15   Assistant United States Attorney
16   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
17
18
19
20
21
22
23
24
25
26
27
28
                                                 3
